§upreme Tnurt of §§en§ENB E&L

2016-30-000668-1<13 _
©ATEM@M.M

1 INQUIRY`COMMISSION MOVANT
V. IN SUPREME COURT
DANNY PERK_INS BUTLER ` RESPONDENT

KBA NO. 09930

OPINION AND ORDER
The Inquiry Commission petitions this Court to temporarily suspend
Danny Perkins Butler, a member of the Kentucky Bar Association, pursuant to
Supreme Court Rules (SCR) 3-.165(1)(a) and 3.165(1](b),_ Which permits
temporary suspension‘if there is probable cause to believe that: Butler “has
be'en- misappropriating funds [he] holds for others to [his] own use or has been

, ll

otherwise improperly dealing With said funds”' ,or Butlers conduct poses a
substantial threat of harm to his clients or to the public." The Commission
claims that Butler Was indicted in Hardin Circuit Court for Theft by Unlawful
Taking over $10,000, and Theft by Failure to Make Required Disposition over
$10,000. l

In support of its petition, the Commission attached discovery received by

Teresa Young, Ofiice of the Comm`onwealth’s Attorney for the Ninth Judicial

Circuit, in Commonwealth v. Dan_,ny Butler, Hardin Circuit Case No. 16-CR-

- 0838. The Commission also attached to its petition the affidavit of Detective

'- Bramlett Burton, Kentucky State Police, Post 15. According to Detective

` Burton, in the course of investigating a complaint against Butler, Detective
Burton reviewed Butler’s financial records and determined that Butler had
received settlement fundsin 2012, which he treated as his own funds and did
not disclose to the client receipt thereof. Furthermore, Detective Burton’s
review of Butler’s financial records indicates that Butler had additional clients
who never received settlements or estate proceeds, and that he treated other
clients’ money as his own. -'-Detective Burton’s investigation resulted in the two
indictments against Butler. We further note that, since Butler’s arrest, the
Federa_l Bureau of Investigation has received l 15 complaints against him that
warrant further investigation into his conduct.

After reviewing the petition, the attached discovery, and Detective
Burton’s affidavit, we believe .th'e Commission has supplied us with a
reasonable basis to believe that Butler misappropriated funds he held for
others or has been otherwise improperly dealing with said funds, and poses a
substantial threat of harm to his clients or to the public. SCR 3. 165[1)(a); SCR
3. l65(1)(b). Consequently, the Commission's petition for temporary
suspension is granted. n

ACCORDINGLY, IT IS HEREBY ORDERED: n

_(1) Butler is temporarily suspended from the practice of law in the

Cornmonweal_th of Kentucky, effective upon the date of entry of this

order, pending further order from this Court;

2

(2) Disciplinary proceedings against Butler may be initiated by the
Inquiry Commission pursuant to SCR 3.160, unless already begun or
Butler resigns. under terms of disbarment;

(3) Pursuant to scR 3.165(5), Butler shall, within twenty (20)~ days from
the date of the entry of this Opinion and Order, notify in writing all
clients of his inability to provide further legal services and furnish the
Offlce of Bar Counsel with copies of all such letters;

(4) Pursuant to SCR 3.165(6), Butler shall immediately, to the extent
reasonably possible, cancel and cease any advertising activities in
which he is engaged.

All sitting. All concur.

ENTERED Apri127,2017. /BE
_ MEF JUsTIc _ :